Citation Nr: 0706271	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  04-41 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include an anxiety 
disorder, depression, and/or post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination entered in May 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Providence, Rhode Island, denying the 
veteran's claim to reopen for service connection for a 
nervous disorder (claimed as depression and anxiety).

Although the RO essentially re-adjudicated the service 
connection claim for a nervous disorder (claimed as 
depression, anxiety, and post-traumatic stress disorder 
(PTSD)) in an October 2004 statement of the case (SOC), and 
denied the claim on the merits, the submission of new and 
material evidence to reopen a previously denied claim is a 
jurisdictional prerequisite to reexamination of the 
appellant's claim by the Board.  The Board must make this 
jurisdictional determination prior to de novo review of the 
claim.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  The Board has characterized the issue accordingly.

This decision addresses only the question of the newness and 
materiality of the evidence submitted to reopen the claim.  
Inasmuch as the claim is reopened, the remainder of the 
appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  Consistent with the instructions 
below, VA will notify the veteran of any further action that 
is required on his part.


FINDINGS OF FACT

1.  Service connection for a nervous disorder was last 
finally denied in a February 1973 rating decision, which 
essentially found that the disorder was not manifest.  A 
timely appeal was not thereafter initiated.  


2.  Evidence received since the February 1973 RO decision is 
new, it relates to an unestablished fact necessary to 
substantiate the claim in that it shows diagnoses of PTSD and 
depression; and it raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 1973 rating decision denying entitlement to 
service connection for a nervous disorder is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2006).

2.  New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disorder, to include anxiety disorder, 
depression, and/or PTSD.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

In 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006).  Given, 
however, that the claim is reopened the Board need not 
address at this time whether VA has fully complied with the 
duty to assist and notice provisions of the Act.


Factual Background

The veteran claims, in essence, that his claimed psychiatric-
based problems are directly related to his period of military 
service, and, specifically, to events which occurred while he 
was in Vietnam.  See statement received in May 2005.

The veteran initially submitted a claim seeking service 
connection for a nervous condition in December 1972.

Service connection for "nerves" was denied by the RO in 
Boston, Massachusetts, in February 1973.  At that time the RO 
noted that the enlistment examination referred to a history 
of a psychiatric condition, but that the veteran was not 
treated during his military service for psychiatric-related 
problems.  The pre-induction examination report dated in June 
1968 shows that the veteran was hospitalized (30 days 
psychiatric observation) at Taunton State Hospital in 1966.  

The Report of Medical History dated in June 1968 notes that 
this psychiatric admission had occurred in 1967.  Records of 
this private admission were not of record.  The August 1970 
"ETS" [expiration of term of service] examination showed 
that clinical evaluation of the veteran's psychiatric state 
was normal.  

Essentially, in February 1973, the RO found that the 
condition claimed by the veteran was not shown by the 
evidence of record.  The veteran was notified of this 
decision in February 1973 and did not appeal.  Therefore, the 
February 1973 decision is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104, 20.1103.

The veteran sought to reopen his claim for "depression and 
anxiety" in June 2003.  Since then his personnel records 
have been secured which show service in Vietnam from 
September 1969 to August 1970.

An April 2004 VA interim progress note shows that a clinical 
social worker provided a diagnosis of PTSD.

The veteran supplied VA with a stressor statement in May 
2005.  He later read this statement into the record during 
his September 2006 hearing conducted by the undersigned.  The 
veteran claims to have witnessed, in approximately 
October/November 1969, a fellow soldier be decapitated while 
changing a tire.  He added that his base camp, at Lai Khe, 
came under nightly attacks, to include during the period of 
February through March and July 1970.  

Following efforts by the RO to verify the veteran's claimed 
stressors, the United States Armed Services Center for 
Research of Unit Records (CURR), in March 2006, informed VA 
that Operational Reports - Lessons Learned submitted by the 
554th Engineer Battalion [to which the veteran was assigned 
in Vietnam] showed that the Lai Khe base camp had come under 
attack by enemy rockets in August 1970.  CURR added that for 
the period ending in July 1970 enemy initiated activity was 
relatively light.  CURR did not comment on the alleged 
beheading that the veteran had alleged to have witnessed.  
CURR did recommend a Morning Report (MR), DA Form 1, search 
be conducted for causalities.  This is not shown to have been 
accomplished.  

Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.

If, however, it is determined that a veteran did not engage 
in combat with the enemy, or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  In such cases, the record must contain service 
records or other corroborative evidence which substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressors.  See Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).

In this case, the service records do not show the veteran 
engaged in combat.  Thus, his assertions of service stressors 
are not sufficient to establish that they occurred; rather, 
his stressors must be established by official service records 
or other credible supporting evidence.  38 C.F.R. 
§ 3.304(f).  As noted, CURR has essentially confirmed one of 
the veteran's claimed stressors; that his base camp came 
under enemy rocket fire.  

Generally, a final RO decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105.  Under 38 U.S.C.A. 
§ 5108, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."

Under 38 C.F.R. § 3.156(a) "new and material evidence" is 
evidence that raises a reasonable possibility of 
substantiating the claim.  Material evidence is evidence, 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  

Analysis

As previously indicated, the RO most recently denied service 
connection for a nervous disorder in February 1973, finding 
that the appellant, essentially, did not have such a 
disorder.  That rating decision was not appealed and it is 
final.

Evidence added to the record since the February 1973 RO 
decision is new, it tends to relate to an unestablished fact 
necessary to substantiate the claim, and it raises a 
reasonable possibility of substantiating the claim.  Since 
the previous denial was premised on a finding that the 
veteran essentially did not, in effect, have a psychiatric-
based disorder, the new evidence showing that he has been 
diagnosed as having PTSD and depression, as discussed above, 
tends to relate to an unestablished fact necessary to 
substantiate the claim.  Hence, the additional evidence 
received is new and material.  Therefore, the claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include anxiety disorder, depression, and/or 
PTSD is reopened.

The adjudication of the veteran's claim does not end with a 
finding that new and material evidence has been submitted, 
nor is a grant of service connection assured.  Once a claim 
is reopened, the VCAA provides that the Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  See 38 U.S.C.A. 
§ 5103A.  Here, as noted below in the Remand, the Board is 
requesting additional development with respect to the 
underlying claim of service connection for an acquired 
psychiatric disorder, to include anxiety disorder, 
depression, and/or PTSD and will issue a final decision once 
that development is complete, if the case is again denied by 
the RO and returned to the Board.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include anxiety disorder, depression, and/or 
PTSD is reopened.


REMAND

The reopening of the claim for service connection for an 
acquired psychiatric disorder triggers certain duty to assist 
provisions of the VCAA, which must be met prior to de novo 
review of the claim.  The duty to assist includes obtaining 
relevant medical reports and examinations where indicated by 
the facts and circumstances of the individual case.  

The veteran currently suffers from variously-diagnosed 
psychiatric disorders, to include PTSD and depression.  
Whether he currently has such disorders which are related to 
service is a medical question best resolved by competent 
medical opinion.  VA's duty to assist also includes providing 
a medical examination or obtaining a medical opinion when 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d).

The veteran was afforded a VA PTSD examination in March 
2006.  While PTSD was diagnosed, and while the examining 
physician was apparently informed that one stressor had been 
verified, namely, that enemy rockets had impacted the 
veteran's base camp at Lai Khe in August 1970, the examiner 
opined that the veteran's diagnosed PTSD and depression was 
"more likely than not" associated with his time spent in 
prison as opposed to his period of military service.  He 
apparently based this decision on the fact that the veteran 
provided a history of intrusive thoughts of Vietnam occurring 
about three to four times a month, rather than the daily 
recurring distressing thoughts of being in prison.  

At his September 2006 hearing, the veteran contended that the 
March 2006 VA examinations was inadequate, in that the 
examiner essentially discounted his claimed experiences in 
Vietnam.  See pages five and six of hearing transcript 
(transcript).  The Board agrees, and finds that a new 
examination need be conducted by a physician who has not 
examined the veteran in the past.  

The veteran added that he had been seeing a private 
psychiatrist for three to four years.  See page seven of 
transcript.  The record shows that he had been seeing Jean 
Pegg, a licensed mental health counselor (LHMC), since August 
2003.  A June 2005 letter from Ms. Pegg shows that she opined 
that veteran's history in Vietnam and his consistent problems 
with alcoholism, depression, and sleep problems, fit the 
diagnosis of PTSD.  Unfortunately, records from Ms. Pegg have 
not been associated with the record.  These private medical 
records may contain information critical to the matter at 
hand, and 38 C.F.R. § 3.159(c) mandates that VA assist in 
obtaining such records.  The June 2005 letter also noted that 
the veteran had been followed for medications by a Dr. 
Shalini Mansharamani.  Because records from Dr. Mansharamani 
are also not of record they must be sought.  

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  In an effort to see if soldier 
assigned to the 554th Engineer Battalion 
had been decapitated while changing a 
tire, the RO should try to obtain morning 
reports for October and November 1969. 
 The organization being contacted should 
be notified of the veteran's battalion 
and company while in Vietnam.  

2.  After obtaining signed release forms 
from the veteran, the RO should obtain 
copies of any existing medical records 
from Jean Pegg, LMHC; and Dr. Shalini 
Mansharamani.  Any records obtained 
should be associated with the other 
evidence in the claims file.  Efforts to 
secure these records must continue until 
it is determined in writing that further 
efforts would be futile.  Ultimately, if 
the requested records are not available, 
or the search for any such records yields 
negative results, in compliance with the 
notification mandates set out in 38 
C.F.R. § 3.159(e), that fact should be 
noted in the veteran's claims file, and 
the appellant and his representative so 
notified in writing.

3.  After completion of all of the above, 
the veteran should be afforded a VA 
psychiatric examination by a physician 
who has never previously examined him, 
and who has appropriate expertise to 
determine the nature and etiology of 
psychiatric disorders, to include PTSD 
and depression.  All indicated studies, 
tests, and evaluations deemed necessary 
should be performed, including 
psychological testing designed to 
ascertain whether it is at least as 
likely as not that the veteran has an 
acquired psychiatric disorder, to include 
depression, as a result of his military 
service.  The examiner must also 
ascertain whether the veteran has PTSD 
due to an independently verifiable 
inservice stressor. 

 The examiner is advised that official 
records verify the claim that the 
veteran's base camp came under enemy 
rocket fire in August 1970.  Further, 
depending on the development outlined 
above, they may verify other stressors 
presented by the appellant.  

A diagnosis of PTSD under DSM IV criteria 
should be made or ruled out.  However, 
for any diagnosed psychiatric disorder 
the examiner must state whether it is at 
least as likely as not that the disorder 
is related to the appellant's military 
service.  If PTSD is diagnosed the 
examiner must identify the independently 
verifiable inservice stressor(s) 
supporting the diagnosis.  The claims 
folder, including a copy of this REMAND, 
must be made available to and reviewed by 
the examiner.  
 
4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event 
that the veteran does not report for the 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

5.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, has been conducted and completed 
in full.  The RO should also review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

6.  The RO should then prepare a new 
rating decision and readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the RO must issue a 
supplemental statement of the case 
(SSOC), and provide the appellant and his 
representative with an opportunity to 
respond.  The RO is advised that it is to 
make a determination based on the law and 
regulations in effect at the time of its 
decision, to include any further changes 
in VCAA and any other applicable legal 
precedent.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) has expired, if applicable, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


